 Case: 21-10523-BAH Doc #: 35 Filed: 08/31/21 Desc: Main Document                     Page 1 of 2




                         UNITED STATES BANKRUPTCY COURT
                            DISTRICT OF NEW HAMPSHIRE

______________________________
                               )
In re:                         )              CHAPTER 11
    The Prospect-Woodward Home )              CASE No. 21-10523
                               )
                    Debtor     )
                               )
_____________________________ )


               NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

       PLEASE TAKE NOTICE that Frank P. Spinella, Jr. of WADLEIGH, STARR &
PETERS, P.L.L.C. hereby appears for Creditor Denron Plumbing & HVAC, LLC, and request
that all notices given or required to be given in this matter and all pleadings and other papers
served in this matter be given to and served upon the undersigned at his office pursuant to the
Bankruptcy Code, Bankruptcy Rules, and the local Bankruptcy Rules.
       PLEASE TAKE FURTHER NOTICE that pursuant to the Bankruptcy Code, Bankruptcy
Rules, and the local Bankruptcy Rules, the foregoing demand includes all orders of notice,
notices of any applications, motions, petitions, pleadings, requests, complaints or demands,
whether formal or informal, whether written or oral, and whether transmitted or conveyed by
mail delivery, telephone, telegram, telex, or otherwise which affects the Debtor or the property of
the Debtor.
                                                      Respectfully submitted,



Date: August 31, 2021                                 /s/ Frank P. Spinella, Jr.
                                                      Frank P. Spinella, Jr., BNH#01771
                                                      Wadleigh, Starr & Peters, PLLC
                                                      95 Market Street
                                                      Manchester, NH 03101
                                                      (603) 669-4140
                                                      fspinella@wadleighlaw.com
 Case: 21-10523-BAH Doc #: 35 Filed: 08/31/21 Desc: Main Document                    Page 2 of 2




                                CERTIFICATE OF SERVICE

        I hereby certify that, on this date, I served the foregoing Notice of Appearance and
Request for Notice by causing it to be electronically served upon all parties filing an appearance
in this matter.


                                                     /s/ Frank P. Spinella, Jr.
Date: August 31, 2021                                Frank P. Spinella, Jr.
